BEAUCHAMP, Judge.
The appellant was convicted of murder by the District Court of Lamb County, to which the case had been transferred on a change of venue, and was given a sentence of nine years in the penitentiary.
At a former trial in Castro County he was given three years, and upon appeal to this court the case was reversed. See Johnson v. State, 135 Texas Crim. Rep., 248; 117 S. W. (2d) 1100. A statement of the case as given in that opinion is herein referred to for a better understanding of the facts before us.
Appellant had nine bills of exception dealing principally with one question in which objection is raised to the action of the court in permitting a witness to testify to a conversation had in his presence between the appellant and E. F. Lee, which conversation reflected an agreement for Lee to assist the appellant by securing for him evidence for his defense. It was indicated that this evidence was to be manufactured to suit the demands of the trial. Lee had testified on a former trial of the case but not at the present one; and while the prosecution had asked Johnson concerning his conversation with Lee, they had not laid the proper predicate to prove that conversation for the purpose of impeaching the appellant as a witness. If that be the purpose and intention of the prosecution, error is apparent and the case must be reversed. However, it appears to us that appellant’s attorneys take the wrong view as to the purpose of the testimony and its admissibility. If it is for the purpose of showing an effort on the part of the appellant, directly or indirectly, to fabricate evidence, it will be admissible as a circumstance indicating that his cause is an unrighteous one. Wharton’s Criminal Evidence, (11th Ed.), Vol. 1, p. 410, sec. 306.
In Faulkner v. State, 283 S. W. 825, this question was before the court where it appeared that the defendant was seeking to fabricate the defense of alibi. Judge Hawkins, writing on the motion for rehearing, said: “As we understand the record, the question of impeachment does not enter into the matter at all. It is always admissible to prove as a circumstance of guilt that an accused has fabricated or attempted to fabricate testimony.”
It is true, in the instant case, that the prosecution asked some questions of the appellant regarding his conversation with Lee. They might have proceeded further into the details and have laid a predicate for impeachment purposes, depending, of course, upon circumstances not clearly before us. This appears *148to have confused counsels’ minds. The State did not do that, and the failure to do so will in no sense restrict "the right under the well-established rule to show, if they can, the effort upon the part of the appellant to fabricate testimony or to destroy or suppress evidence.
In Brown v. State, 51 S. W. (2d) 616, Judge Lattimore expressed the opinion that testimony is admissible to show the accused had attempted to fabricate or procure false evidence for the purpose of showing his consciousness .of guilt, citing the Faulkner case, supra.
The same question was considered in Carpenter v. State, 61 S. W. (2d) 849. The State proved by two witnesses that the defendant on trial had tried to get them to testify that he was not at the place when the offense was committed. This may be proof of a separate and distinct offense, but the court held that it showed an attempt on the part of the appellant to fabricate a defense and was, therefore, admissible on the g'eneral issue of guilt. We view the testimony of Coy Scitern in this case as being offered for the specific purpose of showing the effort upon the part of the appellant to fabricate a defense. If so, this evidence is admissible for the general purpose of showing the appellant’s consciousness of guilt. It is similar to flight, proof of which is always admissible for the purpose of showing guilt. The question has been so many times before this court that it may be considered a well-settled rule.
Complaint is made also of the court’s charge in presenting his plea of self-defense, and raises the question as to whether or not the jury was properly instructed to view the threats and apparent danger from the defendant’s standpoint. We have considered the charge in question and find that the instruction was properly given. The complaint that it was not expressed in the first part of the paragraph is without merit. It is nevertheless plain, clear and forceful.
No error appearing, the judgment of the trial court is affirmed.